Citation Nr: 1026875	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  04-24 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a disability manifested 
by vertigo and/or dizziness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of a Department of 
Veterans Affairs (VA) regional office (RO).  The Veteran 
requested a Board hearing in his June 2004 substantive appeal, 
but subsequently withdrew the request in April 2006 
correspondence.  This matter was previously before the Board and 
was remanded for additional development of the evidence in April 
2007.  

The issue of entitlement to service connection for tinnitus was 
remanded by the Board in April 2007; however, the Board finds 
this issue is no longer in appellate status as the full benefit 
sought by the Veteran was granted by the RO in the May 2009 
rating decision which awarded entitlement to service connection 
for tinnitus.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Clarification of Representation

In June 2004, the Veteran executed a VA Form 21-22 "Appointment 
of Veterans Service Organization as Claimant's Representative" 
in favor of the Veterans of Foreign Wars of the United States 
(VFW).  The claims file does not reflect that this appointment 
has been revoked; however, in July 2009 correspondence, the 
Veteran indicates that he has no current representation.  In this 
letter, the Veteran implies that he is dissatisfied with his 
representation from VFW as he writes that he "tried calling and 
faxed or emailed them years ago but did not get a reply."  This 
claim must be remanded to obtain clarification from the Veteran 
regarding his representation.  The AOJ should explain to the 
Veteran that VFW is his current representation based on the VA 
Form 21-22 he signed in June 2004.  The AOJ should also explain 
to the Veteran that if he wishes to revoke VFW's appointment, he 
must explicitly make this request in writing.  

Stegall Violation

The April 2007 remand instructions specifically directed the AOJ 
to contact the appropriate state agency and obtain a copy of any 
determinations made with regard to the Veteran's claim for 
Workers' Compensation, to include all medical records upon which 
any determinations were made.  The record reflects that the AOJ 
did not comply with this directive.  The file reflects that the 
Veteran submitted some records pertaining to his Workers' 
Compensation claim; however, this is not sufficient.  The law 
provides that the Board is obligated by law to ensure that the 
AOJ complies with its directives, as well as those of the 
appellate courts, and that where the remand orders of the Board 
or the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  On remand, the AOJ must contact the 
appropriate state agency and obtain all records relating to any 
Workers' Compensation claim filed by the Veteran.

New Evidence

The Veteran submitted a July 2009 letter along with photographs 
that he contends show damage to his right shoulder and neck.  The 
AOJ has not reviewed this evidence and the Veteran has not 
indicated that he wishes to waive AOJ review of this additional 
evidence.  Therefore, the claim must be remanded to the AOJ for 
consideration of this new evidence in the first instance.  See 
generally Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).



Inadequate Examination Report

The April 2007 Board remand instructions directed the AOJ to 
obtain an etiology opinion regarding the Veteran's claimed 
vertigo and/or dizziness.  The AOJ attempted to comply with these 
instructions by arranging for the Veteran to undergo a VA 
examination in April 2009.  This examination report shows that 
the Veteran claimed that he used to have episodes of dizziness 
but that he had not had any bouts of dizziness for some time.  
The examination report does not include an opinion on the 
etiology of the Veteran's claimed vertigo and/or dizziness.  

The AOJ denied the Veteran's claim of entitlement to vertigo 
and/or dizziness and stated that "the April 2009 VA examination 
report notes you do not complain of vertigo and dizziness any 
longer."  Although it is not entirely clear from the record, it 
appears that the AOJ determined that an etiology opinion was not 
necessary in this case because the April 2009 VA examination 
report showed that the Veteran did not have a current disability.  
See generally Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(holding that service connection cannot be established without a 
current disability).  

However, the Court of Appeals for Veterans Claims has made clear 
that the requirement that a claimant have a current disability 
before service connection may be awarded for that disability is 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of the 
claim's adjudication.  McLain v. Nicholson, 21 Vet. App. 319 
(2007).  In this regard, although the April 2009 VA examination 
report indicates that the Veteran did not complain of vertigo 
and/or dizziness at the time of that examination, it does not 
clearly indicate that the Veteran has not experienced vertigo 
and/or dizziness at any point during the course of the appeal, 
which stems from a claim filed in October 2000.  Moreover, in 
August 2007 correspondence, the Veteran indicated that he had 
episodes of vertigo once or twice year.  

After resolving any benefit of the doubt in favor of the Veteran, 
the Board finds that the evidence shows that the Veteran has 
experienced manifestations of vertigo and/or dizziness at some 
point during the course of this appeal.  As such, an opinion 
regarding the etiology of the Veteran's vertigo and/or dizziness 
is required.  Because the April 2009 VA examination does not 
contain an etiology opinion regarding the Veteran's vertigo 
and/or dizziness, the Board finds that the examination is 
inadequate.  See generally Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (holding that once VA provides an examination in a 
service connection claim, the examination must be adequate).  
Inadequate medical examinations include examinations that contain 
only data and conclusions, do not provide an etiological opinion, 
are not based upon a review of medical records, or provide 
unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008); Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
explain to him that VFW is his current 
representation based on the VA Form 21-22 he 
signed in June 2004.  Please explain to the 
Veteran that if he wishes to revoke VFW's 
appointment, he must explicitly make this 
request in writing.

2.  The AOJ must contact the appropriate 
state agency and obtain all records relating 
to any Workers' Compensation claim filed by 
the Veteran.

3.  The AOJ should contact the examiner who 
conducted the April 2009 VA "ear disease" 
examination and request that she provide an 
opinion on the etiology of the Veteran's 
complaints of vertigo and/or dizziness.  The 
examiner should only re-examine the Veteran 
if necessary to provide the requested 
opinion.  

A.  The examiner should be instructed to 
assume, for purposes of this opinion 
only, that the Veteran currently 
complains of episodes of vertigo 
approximately twice a year.  

B.  The examiner should be asked if the 
Veteran's symptoms of vertigo and/or 
dizziness are attributable to an 
underlying disability.  If so, the 
examiner should be asked to opine as to 
whether it is at least as likely as not 
(a degree of probability of 50 percent or 
higher) that the underlying disability is 
etiologically related to the Veteran's 
active military service.  

C.  If the April 2009 examiner is 
unavailable, the AOJ should arrange for 
the Veteran to undergo an examination 
with another VA examiner.  

D.  The examiner should be instructed to 
assume, for purposes of this opinion 
only, that the Veteran currently 
complains of episodes of vertigo 
approximately twice a year.  

E.  The examiner should be asked if the 
Veteran's symptoms of vertigo and/or 
dizziness are attributable to an 
underlying disability.  If so, the 
examiner should be asked to opine as to 
whether it is at least as likely as not 
(a degree of probability of 50 percent or 
higher) that the underlying disability is 
etiologically related to the Veteran's 
active military service.  

F.  It is imperative that the examiner 
review the Veteran's claims file in 
connection with the examination.  The 
examiner should expressly note in the 
examination report whether or not the 
claims file was reviewed.  

G.  A rationale should be provided for 
all opinions expressed.  If a requested 
opinion cannot be provided without resort 
to mere speculation, the examiner should 
so state and should explain why an 
opinion cannot be provided without resort 
to mere speculation.

4.  After completion of the above and any 
additional development deemed necessary, the 
issues remaining on appeal should be reviewed 
with consideration of all applicable laws and 
regulations.  The AOJ should consider all 
evidence received after issuance of the July 
2009 supplemental statement of the case.  
Specifically, the AOJ must consider the 
correspondence and photographs submitted by 
the Veteran in July 2009 after the claim had 
been re-certified to the Board.  If any 
benefit sought remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


